DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 12 June 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 06/22/2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, a method, a system and a non-transitory computer readable storage medium).

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite in part, receiving a first ride request, at an autonomous vehicle (AV), wherein the first ride request specifies a pick-up location associated with a first user identifier (ID); navigating the AV to the pick-up location to provide ride service for a first user associated with the first user ID; receiving review information from the first user, wherein the review information relates to a product or service consumed by the first user; associating the review information from the first user with the first user ID; and enriching the review information using trip information associated with the first user.
The claims recite as a whole a method of organizing human activity because the claims recite a process of providing ride service to a user, receiving review information from the user, associating the review information from the first user with the first user ID; and enriching the review information using trip information associated with the first use. This is a method of providing business services to a user, managing sales activities or behaviors or business relations. The mere nominal recitation of a computing system, processors, and a computer-readable medium does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recites an abstract idea.
Dependent claims 2, 5, 6-7, 9, 12, 13-14, 16, 19 and 20 further recite the method of organizing human activity as identified in claims 1, 8 and 15. The dependent claims further narrow the abstract idea by reciting, wherein enriching the review information, further comprises: verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of a drop-off location associated with the ride request; wherein the trip information comprises ride history information associated with the first user; receiving a second ride request, at the computing system of the autonomous vehicle (AV), wherein the second ride request specifies a pick-up location associated with a second user identifier (ID); navigating the AV to the pick-up location to provide ride service for a second user; providing a destination recommendation to the second user, wherein the destination recommendation is based on ride history information for the second user and the review information from the first user; wherein the destination recommendation is based on a comparison of a rider profile associated with the first user ID, and a rider profile associated with the second user ID. The dependent claims as a whole recite a method of providing business services to a user, managing sales activities or behaviors or business relations and managing interactions between people.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recite additional elements including a computing system, one or more processors; and a non-transitory computer-readable storage medium. The computer components are recited at a high level of generality (i.e. as generic a computer system, processor and  non-transitory computer-readable storage medium performing generic computer functions of receiving, navigating, associating, enriching) such that it amount no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 2-7, 9-14 and 16-21 recite similar additional elements as identified in claims 1, 8 and 15. The computer components as recited amount no more than mere instructions to apply the exception using generic computer components. Claims 3-4, 10-11, and 17 recite additional elements including, collecting review information from a user through an audio prompt/through a client device prompt. The collecting step is recited at a high level of generality  and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
For the collecting steps that were considered extra-solution activity in Step 2A this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the audio prompt and client device prompt are anything other than a generic, off-the-shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al (US 20180137593 A1) in view of Wang (US 20190073676 A1).
Claims 1, 8 and 15: Djuric discloses a computer-implemented method, a system for enriching user reviews, comprising: one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the processors and non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising (see [0020-0023]: methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device):
receiving a first ride request, at a computing system of an autonomous vehicle (AV), wherein the first ride request specifies a pick-up location associated with a first user identifier (ID) (see [0027]: the transport system 100 can connect requesting users 174 with available self-driving vehicles (“SDVs””) 194 operating throughout the given region. As such, when a requesting user 174 submits a pick-up request 171 via the executing rider application 175, the transport system 100 may select a proximate available SDV 194 to service the pick-up request 171. [0029]: the pick-up request 171 can include a pick-up location within a given region. [0039]: he profile manager 150 can attribute each rider 174 with a unique identifier and/or account number, which can be utilized by the personalization engine 120 to reference the cluster logs 144 when the rider 174 makes a pick-up request); 
navigating the AV to the pick-up location to provide ride service for a first user associated with the first user ID (see [0035]: instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user); 
receiving review information from the first user, wherein the review information relates to a product or service consumed by the first user (see [0040] In some examples, after each ride, feedback information 177 can be provided by the user 174, such as ratings, comments, and complaints, which can be utilized by the profile manager 150 in maintaining and updating the requesting user's 174 rider profile. See [0068]: user ratings of the ride experience, and the like); 
associating the review information from the first user with the first user ID (see [0040] In some examples, after each ride, feedback information 177 can be provided by the user 174, such as ratings, comments, and complaints, which can be utilized by the profile manager 150 in maintaining and updating the requesting user's 174 rider profile).
Djuric discloses destinations inputted by the user can correspond to interests in a variety of services, hobbies, products, activities, professions, brands, and the like. Time of day and/or day of week information can provide further context to determining the user's interests and characteristics, such as the user's profession or main hobbies. Likewise, user demographics, such as age, gender or sex, income level, whether the user is a parent, etc., can be determined based on the user's contextual usage of the on-demand ride service. Along these lines, the transport system can combine demographic data with the determined interests to bolster the user's ride experience when utilizing the on-demand transportation service [0014]. Djuric does not expressly disclose enriching the review information using trip information associated with the first user but Wang which also discloses a process of inferring information about a user teaches, enriching the review information using trip information associated with the first user (see [0024]: (i) comparing, in accordance with a set of predetermined rules, at least one of: (a) the location data with the location-based attribute to determine a level of location compliance, wherein the location-based attribute includes at least one of a pick-up location, a drop-off location. [0053]: By building up connections through prior relationships involving other prior sharing transactions verified by the system, users can establish credit and verified trustworthiness, and establish a basis and history for sharing or borrowing financial resources for loans, goods, or services. Such prior transactions, particularly ones involving sharing which requires travel by one or more users to one or more locations associated with particular transactions for subjects of value, may be verified and authenticated by the system using GPS and LBS technologies. Examiner equates sharing transaction with review since they are both directed to user activity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feedback collection and storage of Djuric, enriching the review information using trip information associated with the first user as taught by Wang because it would “help establish a user’s trustworthiness by authenticating present and prior transactions and interactions” (Wang, [0051]).
Claims 2, 9 and 16: The combination of Djuric and Wang discloses the claimed invention as applied to claims 1, 8 and 15 above. Djuric further teaches, wherein enriching the review information, further comprises: verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of a drop-off location associated with the ride request (see [0038]: rider 174 that routinely inputs a drop-off location proximate to a day care center or school before proceeding to a professional building, such as a corporate headquarters, business complex, university, etc., can be readily identified as a single working parent).
Claims 5, 12 and 19: The combination of Djuric and Wang discloses the claimed invention as applied to claims 1, 8 and 15 above. Djuric further teaches,  wherein the trip information comprises ride history information associated with the first user (see [0047]: ride history).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Wang as applied to claims 1, 8 and 15 above, and further in view of Nix et al (US 2018/ 0365740 A1).
Claims 3, 10 and 17: The combination of Djuric and Wang discloses the claimed invention as applied to claims 1, 8 and 15 above. Djuric discloses  further teaches, wherein collecting the review information from the user (see [0040]: after each ride, feedback information 177 can be provided by the user 174, such as ratings, comments, and complaints, which can be utilized by the profile manager). Djuric and Wang do not expressly disclose the following limitations but Nix teaches providing, by the computing system of an autonomous vehicle (AV), an audio prompt to the user, wherein the audio prompt is configured to elicit the review information from the user, and wherein the review information identifies a business associated with the product or service consumed by the user (see [0087]: For example, a speaker included in the human machine interface device 150 or other system component may prompt the user to provide a voice response that includes passenger feedback regarding the occurrence of the driving event performed by the autonomous vehicle  For example, a personal assistant or other artificial intelligence-based technology can interact with the passenger via voice conversation to obtain feedback. (Examiner notes that the feedback associated with the AV is equivalent to the review information about a service/product of a business). [0090]: In some implementations, after receiving the passenger feedback, the human machine interface device 150 or other system component can associate the passenger feedback with one or more of: an identification of the driving event performed by the autonomous vehicle, a time at which the driving event occurred, a location at which the driving event occurred, and data collected by the autonomous vehicle 10 during performance of the driving event. In some implementations, associating the passenger feedback with one or more of such items can include storing the passenger feedback in a database or other data representation where it is relationally associated with such one or more items).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Djuric and Wang with the system and method of  providing, by the computing system of an autonomous vehicle (AV), an audio prompt to the user, wherein the audio prompt is configured to elicit the review information from the user, and wherein the review information identifies a business associated with the product or service consumed by the user as taught by Nix because it would provide an improved vehicle performance analysis system that enables advanced and more granular detection and analysis of particular events that result in poor passenger satisfaction (see [0046]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Wang as applied to claims 1, 8 and 15 above, and further in view of Sucan et al (US 2020/0125989 A1).
Claims 4, 11, and 18: The combination of Djuric and Wang discloses the claimed invention as applied to claims 1, 8 and 15 above. Djuric discloses  further teaches, wherein collecting the review information from the user (see [0040]: after each ride, feedback information 177 can be provided by the user 174, such as ratings, comments, and complaints, which can be utilized by the profile manager). Djuric and Wang do not expressly disclose the following limitations but Sucan teaches, providing a prompt to a client device associated with the user ID, wherein the prompt is configured to elicit the review information from the user, and wherein the review information identifies a business associated with the product or service consumed by the user (see Fig. 9, [0056]: FIG. 8A provides a user interface 800 for providing real-time feedback during a ride. User interface 800 includes a plurality of virtual (for instance presented on a touch screen display, such as internal electronic display 152 as shown in FIG. 8A or a display of a client computing device such as display 424 of client computing device 420 or display 434 of client computing device 430) or actual, physical buttons located in the vehicle. Each button 810, 820, 830, 840 includes a corresponding rating value: “1”, “2”, “3”, “4”, respectively. These values may indicate a level of discomfort, for instance on a range of 1 to 4, wherein 1 represents a very low or mild level of discomfort and 4 represents a very high or intense level of discomfort. Alternatively, rather than simply using numerical rating values, the rating values may be static or animated icons, for instance faces, which represent an emotional state of the passenger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Djuric and Wang with the system and method of providing a prompt to a client device associated with the user ID, wherein the prompt is configured to elicit the review information from the user, and wherein the review information identifies a business associated with the product or service consumed by the user as taught by Sucan so that the “information can also be used to make adjustments to the software in order to improve ride quality” (Sucan, [0070]). 

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Wang as applied to claims 1, 8 and 15 above, and further in view of Sweeney et al (US 2018/0326997 A1).
Claims 6, 13 and 20: The combination of Djuric and Wang discloses the claimed invention as applied to claims 1, 8 and 15 above. Djuric further teaches, receiving a second ride request, at the computing system of the autonomous vehicle (AV), wherein the second ride request specifies a pick-up location associated with a second user identifier (ID) (see [0027]: the transport system 100 can connect requesting users 174 with available self-driving vehicles (“SDVs””) 194 operating throughout the given region. As such, when a requesting user 174 submits a pick-up request 171 via the executing rider application 175, the transport system 100 may select a proximate available SDV 194 to service the pick-up request 171. [0029]: the pick-up request 171 can include a pick-up location within a given region. [0039]: he profile manager 150 can attribute each rider 174 with a unique identifier and/or account number, which can be utilized by the personalization engine 120 to reference the cluster logs 144 when the rider 174 makes a pick-up request); navigating the AV to the pick-up location to provide ride service for a second user (see [0035]: instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user).
Djuric teaches, [0039]: In various examples, the profile manager 150 can manage cluster logs 144 by clustering the requesting users 174 based on like personal interests and/or demographics. In some aspects, the profile manager 150 can represent each rider 174 as a sequence of symbols (e.g., characters and/or numbers) or as a vector, where each symbol represents a common characteristic of the rider 174 (e.g., a demographic characteristic or a personal interest characteristic). Accordingly, the profile manager 150 can classify the cluster logs 144 in terms of common characteristics in order to more readily provide a personalized ride experience for the rider 174. As an example, the cluster logs 144 can be referenced by a personalization engine 120 of the transport system 120 in order to provide personalized content or ride experience services to the rider 174 (e.g., reading material, video content, audio content, advertising content, gaming content and/or services, and the like). As such, the profile manager 150 can attribute each rider 174 with a unique identifier and/or account number, which can be utilized by the personalization engine 120 to reference the cluster logs 144 when the rider 174 makes a pick-up request. However, Djuric and Wang do not expressly disclose the following limitations but  Sweeney teaches providing a destination recommendation to the second user, wherein the destination recommendation is based on ride history information for the second user and the review information from the first user (see [0079] The suggested destinations can be determined for inclusion as part of the feedback response associated with interface 530 based on a variety of factors, such as similarity with a requested destination, distance to a requested destination, previous destinations of a passenger, popular destinations, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Djuric and Wang with the system and method of providing a destination recommendation to the second user, wherein the destination recommendation is based on ride history information for the second user and the review information from the first user as taught by Sweeney because it would “improve the ride experience of the passenger in the autonomous vehicle” (Sweeney, [0080]).
Claims 7 and 14: Djuric, Wang and Sweeney discloses the claimed invention as applied to claims 6 and 13 above. Djuric further teaches wherein the destination recommendation is based on a comparison of a rider profile associated with the first user ID, and a rider profile associated with the second user ID (see [0039]: In various examples, the profile manager 150 can manage cluster logs 144 by clustering the requesting users 174 based on like personal interests and/or demographics. In some aspects, the profile manager 150 can represent each rider 174 as a sequence of symbols (e.g., characters and/or numbers) or as a vector, where each symbol represents a common characteristic of the rider 174 (e.g., a demographic characteristic or a personal interest characteristic). Accordingly, the profile manager 150 can classify the cluster logs 144 in terms of common characteristics in order to more readily provide a personalized ride experience for the rider 174).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Busch (US 20140256360 A1) discloses  the review is stored only if it is received within a period of time after the user is verified to have visited the physical named location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/            Examiner, Art Unit 3629                                                                                                                                                                                            /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629